DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment 

Applicant’s submission filed 05/25/2022 has been entered. 

Response to Arguments 

Applicant’s submission filed 05/25/2022 has been fully considered.  Applicant’s amendments, and the amendments set forth below, have overcome the 112 and 103 rejections of record.  Applicant’s arguments regarding the double patenting rejection and the effective US filing date of the reference application are persuasive, and the rejection has been withdrawn.

EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Anne Reynolds on 08/12/2022.
The application has been amended as follows: 

In the claims:

(A)  Claims 5 - 8, 88, 90, and 92 have been cancelled.

(B)  Claims 1, 46, 48, 50, 87, and 91 have been amended as follows:

1.	(Currently Amended) A composition comprising:
	a compound selected from coelenterazine-h, coelenterazine-h-h, furimazine, JRW-0238, JRW-1743, and JRW-1744; and
	pullulan;
	wherein the composition is in the form of a lyophilized powder or cake.

46.	(Currently Amended) A method of stabilizing a compound selected from coelenterazine-h, coelenterazine-h-h, furimazine, JRW-0238, JRW-1743, and JRW-1744, comprising:
contacting the compound with an effective amount of pullulan; wherein the contacting step comprises:  
dissolving the compound in an organic solvent to form a first solution;
mixing the first solution with the pullulan to form a mixture; and
lyophilizing the mixture;
to form a composition in the form of a lyophilized powder or cake.

48.	(Currently Amended) A method of improving the solubility of a compound selected from coelenterazine-h, coelenterazine-h-h, furimazine, JRW-0238, JRW-1743, and JRW-1744, comprising:
contacting the compound with an effective amount of pullulan; wherein the contacting step comprises: 
dissolving the compound in an organic solvent to form a first solution;
mixing the first solution with the pullulan to form a mixture; and
lyophilizing the mixture;
to form a composition in the form of a lyophilized powder or cake.

50.	(Currently Amended) A method of improving the reconstitution rate of a compound selected from coelenterazine-h, coelenterazine-h-h, furimazine, JRW-0238, JRW-1743, and JRW-1744, comprising:
contacting the compound with an effective amount of pullulan; wherein the contacting step comprises:
dissolving the compound in an organic solvent to form a first solution;
mixing the first solution with the pullulan to form a mixture; and
lyophilizing the mixture;
to form a composition in the form of a lyophilized powder or cake,
wherein the reconstitution rate for the compound is improved compared to a compound that has not been contacted with the pullulan.

87.	(Currently Amended) The composition of claim 1, wherein the compound is furimazine, JRW-0238, JRW-1743, or JRW-1744

91.	(Currently Amended) The kit of claim 83, wherein the compound is furimazine, JRW-0238, JRW-1743, or JRW-1744

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: the primary reason for allowance is the specific polymer species pullulan.  The closest prior art is Bryan et al. (of record; US 2015/0225642 A1; “Bryan”).  However, Bryan broadly teaches compositions and kits comprising coelenterazine or its analog, either compressed into a quick dissolving pill/capsule or as a dried powder.  However, the prior art provides no rationale to not only modify the compositions and kits of Bryan and use instead a particular species of coelenterazine analog, but also to choose the specific species of pullulan.  Further, applicant has found benefits of using pullulan specifically, including increased solubility of the coelenterazine analog/derivative (Examples 1-5, Figures 1-3, and Table 1 of the specification as filed).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer Lamberski whose telephone number is (571)270-3781. The examiner can normally be reached Monday - Friday, 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on (571)272-0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Jennifer Lamberski/Primary Examiner, Art Unit 1618